PER CURIAM.
This petition for writ of certiorari is directed to an order of apportionment in an eminent domain case allocating the condemnation award for certain property between petitioner-owner and respondent-lessee.
This is a companion case to two appeals filed by the same parties, Fla.App., 147 So.2d 175, which we have this day dismissed because it was appealed from an order denying petition for rehearing, a non-appealable order, and Fla.App., 147 So.2d 174, which we have dismissed because the appeal was not taken within the 30 day period as required by the eminent domain statute, F.S. § 73.14, F.S.A.
The petitioner’s remedy was by appeal, which, unfortunately was filed too late to be effective. We are not authorized to permit a review by certiorari where the appeal was taken too late. In addition thereto, the petition for certiorari, if available to review the order complained of, *177should have been filed also within the 30 day period provided for review under § 73.14. See Taylor v. Board of Public Instruction of Duval County, Fla.App.1961. 131 So.2d 504.
Certiorari denied.
SHANNON, C. J., and ALLEN and WHITE, JJ., concur.